March 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          ALICE M. JONES, Appellant

NO. 14-13-00928-CV                          V.

ANTONIO MURILLO INDIVIDUALLY AND D/B/A TIGER CONSTRUCTION
 AND THE NATIONAL ASSOCIATION OF MINORITY CONTRACTORS OF
                       TEXAS, Appellees
               ________________________________

       This cause, an appeal from the judgment signed on July 22, 2013, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
appellant Alice M. Jones to pay all costs incurred in this appeal. We further order
this decision certified below for observance.